Citation Nr: 0308761	
Decision Date: 05/08/03    Archive Date: 05/20/03	

DOCKET NO.  98-03 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as due to tobacco use or nicotine 
dependency acquired during active service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1952 to February 1954, appealed that decision to the BVA, and 
the case was forwarded to the Board for appellate review.  In 
January 2001, the Board returned the case to the RO for 
additional development, and following completion of the 
requested development, the case was returned to the Board for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's currently diagnosed sleep apnea was not 
manifested during service, and is not shown to be causally or 
etiologically related to service, including any tobacco use 
or nicotine dependence the veteran may have acquired during 
service.  



CONCLUSION OF LAW

Obstructive sleep apnea, to include as due to tobacco use or 
nicotine dependency acquired during service, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, as well as the Statement of the Case and 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, an October 2001 
letter to the veteran informed him of the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, and the RO obtained private and VA medical 
records in support of the veteran's claim.  In addition, the 
veteran was afforded a VA examination which includes an 
opinion as to the medical question presented in this case.  
Lastly, the veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Accordingly, the case is ready for 
appellate review.

The veteran contends that his sleep apnea is related to 
service, and more specifically due to tobacco products he 
began using during service.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disability was incurred in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  VA General Counsel has held 
that direct service connection may be established for 
disability shown to result from tobacco use during active 
service.  VAOPGCPREC 2-93, (Jan. 13, 1993), 58 Fed. Reg. 
42,756 (1993).  To establish entitlement, the record must 
contain medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service, as distinguished from post-service 
tobacco use.  Id; see also Davis v. West, 13 Vet. App. 178 
(1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VAOPGCPREC 19-97 
(May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence that nicotine dependence 
arose in service, and (3) medical evidence of a relationship 
between the current disability and the nicotine dependence.  
The determination of whether a veteran is dependent on 
nicotine is a medical issue.  Id.

Legislation has recently been enacted which effectively 
prohibits service connection for death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  Such legislation is 
effective for claims filed after June 9, 1998.  Because the 
appellant's claim was filed prior to that date, the Board 
will evaluate the appellant's contentions under the more 
lenient standard that allows service connection for nicotine-
related diseases.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).  See also 
VAOPGCPREC 19-97; Davis, 13 Vet. App. at 183.

The Board has reviewed all of the evidence of record, and 
finds that service connection for sleep apnea is not 
warranted.  The veteran's service medical records contain no 
evidence of complaints, treatment or diagnosis of sleep apnea 
and sleep apnea was not shown for decades following the 
veteran's separation from service.  In this regard, an 
October 1992 statement from Michael J. Lyons, D.O., relates 
that the veteran had been diagnosed as having a form of sleep 
apnea and that he had been advised to have a further workup 
for this at the VA Medical Center.  This appears to be the 
earliest reference to sleep apnea in the record.  Testing by 
the VA in April 1993 concluded that the veteran had severe 
sleep disordered breathing.  Thus, the Board finds that the 
veteran has presented evidence of a current disability.  

As for evidence of an inservice occurrence, the veteran has 
submitted a statement received in December 1997 in response 
to an RO questionnaire regarding the veteran's smoking 
history in which he relates that he began smoking in 1949, 
prior to service, but that essentially his cigarette smoking 
increased during service, particularly while serving in 
combat in Korea, to the point where he became addicted to 
nicotine.  The Board will assume that the veteran did, in 
fact, become addicted to nicotine during service.  

However, what is absent from the veteran's claim is medical 
evidence of a nexus or relationship between his current sleep 
apnea and either the inservice use of tobacco or the 
addiction to nicotine.  In this regard, there is only one 
medical opinion of record concerning the etiology of the 
veteran's sleep apnea and that is contained in a report of a 
July 2002 VA examination.  That examination report indicates 
that the veteran's claims file was available for review.  
Following that examination the diagnosis was of obstructive 
sleep apnea, but the examiner indicated that the veteran's 
current diagnosis of sleep apnea was not related to his 
history of smoking or nicotine addiction.  The examiner 
concluded that it was more likely than not that his sleep 
apnea was due to body habitus.  

Thus, while there is medical evidence of a current 
disability, and assuming that the veteran became addicted to 
nicotine during service, there is simply no medical evidence 
that the veteran's sleep apnea is in any way related to 
service, including any tobacco use in service or to any 
nicotine addiction which began during service.  The veteran 
was informed by an October 2001 letter of the need to submit 
medical evidence demonstrating a nexus or relationship 
between a current disability and service, but the veteran 
furnished no such medical evidence.  The VA did obtain a 
medical opinion however, this opinion was not favorable to 
the veteran's claim.  In the absence of medical evidence that 
demonstrates a relationship between sleep apnea and service, 
the Board finds that there is no basis for granting service 
connection for sleep apnea.




ORDER

Service connection for obstructive sleep apnea, to include as 
due to tobacco use in service or to nicotine dependency 
acquired during service, is denied.



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

